Case 2:18-cV-05036-N|QA Document 1 Filed 11/20/18 Page 1 of 16

.lS 44 (Rcv 06/|7)

CIVIL COVER SHEET

'i`he _lS 44 civil cover sheet and the information contained herein neither replace nor supplement the i'i|_ing and service ofpieadings or other papers as required by iaw. except as
provided by local rules of‘court. This form, approved by the judicial Conf`erence ofthe Uniled States in September 1974, is required for the use ofthe C|erk ofCoi.irt for the
purpose Of initiating the ClVli CiOCi\’el Siiee[_ (Sl:'/',` lNS'/'R(/("l'l()N.S` ()N Nl:`/\"/' l’A(i/:` ()/" THlS l"()l\’/i'l¢)

 

(a) PLAlNTlFFS

ROBERT FUHR|V|E|STER

(b) County of Residence of First Listed Plaintiff`

MOnt_Q,Q.meri/_

(l;`,\'( 'l:`/”l' IN (,/.S'. l’/iA/N'/ `ll"l" (`A.S`l;`.$)

gc) /\llOl'n€yS (/"ii':ir .\-':r_::.-i'. A¢i'n*n'\~.\', am/ ’/'u/i.'/)Iii)nc Ni/iiihcr)
Si ney L. Goid, Esquire, |.D` NO.: 21374

Sidney L. Gold & Assoc., P.C.
1835 Market St., Suite 515 Phiia., PA 19103 215-569-1999

NOTE:

AI[Ol'ne)/S (/_/ Km)ii'n)

 

DEFENDANTS
COUNTY OF i\/|ONTGOl\/iERY

Counly oi`Residence oi`Firsl Listed Defendam

|Viontgomery_

(/N (/.S. /'/i/l lN'I'//"'/" (`ASI:`.S' ()N/¢i’)

iN LAND CONDEMNAT|ON CASES, USE THE LOCATiON OF
THE TRACT OF LAND iNVOL\/ED

 

". BASIS OF JUR[SD]CTlON (l’/ac'c an ',"'\ i`n ())iu liu.\' ()nly)

C]

Cl

i U S Go\'ci'nmenl
Pl:iintii`l`

2 US Go\'ei'nmcni

Dcfendnnt

5 3 Fedeial Qucstion
(l/.S. (ioi'i:rmiii')il N¢)/ a /’rii'ly)
D 4 Divei'siiy

(liizli`c¢ilc (`ili:uii\'lii`p ig/ /’m'rw.\' iii /Ium //l)

 

lV. NATURE OF SUlT ri'i‘¢`ic'c an “,"\’ iii ()m' B¢i.\' i'!iia{i',i

(/~'nr /)ii'ui<vi(ii ( T¢i.i‘¢'.\' ())1/)')

"l. C|TIZENSHlP OF PR|NC|PAL PARTlES (/'/¢icc an ",\"`i`ii())ic h‘n.\'/<`)r /’/¢ii'nii`(/

am/ ()iii' Bu_\' /ilr l)Lj/L*iil/mil)

PTF DEF PTF DEF
Ci\izcn ol`Tiiis Slate m | D l incorporated rir Priiicipal Piace Cl 4 ix 4
of Busincss in Tiiis Si;nc
(`ilizen 0|` Anoliiei Smlc D 2 Cl 2 incoipoia\cd am/ Principai Piacc Ci 5 Cl 5
ofBusiness in Ano\her Slaie
Citizcn or Sub_ieci oi`:i ij 3 Cl 3 Foieign Nalion CI 6 g 6

F`:>i'i.‘:gii f`Dlil!lr\'

Ciick here for: N:iri_ii'i:o

 

(`ON'!'RA ("l`

T()RTS

l-`()R FI'I|`T URI-`JP ENAI.TY

BANKR[|P'|`CY

i'Sui`LCodc Dcscri tioiis.
OTllI-IR STi\`l'li'!'l-ZS i

 

375 Faisc Ciaims Ac\

376 Qui Tnm (3| USC
3729(a))

400 Siate Rc:ipponionmcni

ij 4|0 Antili'iisl

CI
IJ
ij

 

ij 430 Banks and B:inking

g 450 Coinmeicc

ij 460 Dcpoimtion

ij 470 Rackcreei' influenced and
Coi'i upl Oiganizaiions

 

 

 

 

g 480 Consumei Ciedit

ij 490 Cabic/Sni TV

Cl 850 Sccurilies/C`oinmodilies/
Excliange

ij 890 O\iier Slntutoiy Ac\ions

ij 89| Agric\iirur:ii /\cls

ij 893 Envii'onmeiiizii i\4:itlcis

ij 895 Frccdom oi`|ni`onn.'ilion

 

Acl

 

 

Cl |iO insuiancc PERSONAL lNJURY PERSONAL lNJURY Cl 625 Driig Reiaied Scizuie ij 422 Appcal 28 USC l58
Cl i20 Mai'ine ij 3|0 Aii'piane g 365 Person:ii in_iuiy - of`Propei‘ty 2| USC 88| ij 423 Wi\|idi':iwai
Cl i30 i\/ii|lci Acl Cl 3|5 Aiipiaiie Pioduc\ Product Lizibilily ij 690 Oliici 28 USC i57
Cl |40 Ncgoiiab|c instrument Li:ibiiiiy Cl 367 Hcaith Carc/
ij i50 Rcco\'ei)' oi`O\'ei payment Cl 320 Assaui\. Libei & Piiaim:\cciitica| PR()P|~§RT\' Rl{}H'I'S
& Enforccmcn\ of.liidgmcni Si:indei Pci'sonai iiijiiiy Cl 820 Copyiig.iils
[l |51 Mi:dicarc Acl Ci 330 Fedci:\| Empioycis` Pi'<)ducl Liabilit_v ij 830 Pmcnt
Cl l52 Rcco\'ciy oi`Dei`iiu|tcd Li;ibiliiy Cl 368 Asbi:sios Pcisona| ij 835 Pnleni - )\bbrevialed
Siudcni Lonns D 340 Maiinc lnjuiy Pioduct New Diug Applic:iiioii
(Exciiides Veier:ins) D 345 Maiine Pi'oducl Li.'ibiiiiy ij 840 Tiademai'k
U |53 Reco\'eiy of`Ovei'paymem Liability PERSONAL PROPERTY L¢\§_\OR_ Q T . ` i ’
of Ve\ci:m`s Benefiis CI 350 Motoi' Ve|iicie g 370 Oiher Fraud Cl 7|0 Fnii Labor Sr;ind:\rds i:l 86| HlA (l395f`f)
Cl i()O S\Ockiioidei's` Sui\s Cl 355 Motoi' Veiiicie Cl 37l Ti'u\ii in Lending Act D 862 Biack Lung (923)
[J i90 Otiici Contrzicl Pi'oduc\ Liabiiity C] 380 Olhei Pcisoiml CI 720 Laboi'/Mnnagement ij 863 DiWC/DIWW (405(§))
Cl i95 Conli:ici Pi'oduci Li:ibiiity D 360 Otiiei Peison:il Pi'operty Dzimag,c Reiulions ij 864 SS|D Titic XV|
Cl i96 Fr:inchisc inqu g 385 Propci‘ry Dam:\ge C`| 740 Raiiwny Labor Ac( |J 865 RS| (405(g))
ij 362 Peisonal in_iiiiy - Pi'oducl Li:il)ili\y ij 75l Famiiy and i\/iedic:ii
M\:Llic;if i\r‘|nlpr;ii:nc\: Lcave Acl
i Rl".»\l. I’R()PF.RT\' C|VlL RlGHTS PR|§QNF.R PET|T|ONL U 790 Oi|ici' Lnbor Liiigaiion FEDF.R.A|. 'I`AX SUITS
D 2i0 L:ind C`ondemnzilion Cl 440 Oihci Civii Rig|iis Habeas Cor|)us: D 79i Employec Rcliicmcni ij 870 'l`:ixcs (U.S Plaintil`i`
ij 220 Foicc|osuie 0 44| Voling, 463 Alien Detninee income Sccui'iiy Acl oi' Dcfendant)
g 230 chl Lense & Ejectmcnl g442 Empioymeni 5l0 Mo\ions lo Vacale Cl 87| lRS#Tiiird P;iity
ij 240 Toi1s lo Land D 443 Housing/ Senlcncc 26 USC 7609
C] 245 Toi1 Pi'oduc\ Liai)iliry Accommodntions 530 Gcnei'ai
Cl 290 All O\iiei Real Pi'opei'ry U 445 Amei'. \v/Disabiii\ies - 535 Dca\ii Pcnalty lMMlGRATlON

 

Empioyment

Cl 446 Amcr. w/Dis;\biiitics '
Othei'

g 448 Educ:ition

 

Other:

540 Mandnn'ius & O\iici

550 Civii Rigliis

555 Prison Condiiion

560 Civil Derainee -
Condilions of

UEIE|C] EID CIO

 

 

Confinemcnl

D 462 Naturaliz:ltion Appiiczition
O 465 Otiier immigration
Aciions

 

D 896 Ai'biliaiion

Cl 899 Adminis\i'niive Piocedui'e
/\cl/Rcvie\v oi' Appeai of`
Agency Decision

Cl 950 Consiitinionaiiry of
Smie Smruies

 

 

V. ORlG lN (l’/(i¢c an "\"' in ()m' /iu,\A ()ii/_\’)

gi

Origiii:i|
Procci.:cling

g 2 Removcd i`rom
State Coiirt

Cl 3

Remanded i`rom Cl 4

Appeilate Coiirt

Rein$l(lt€d Or g 5 Tra|]sf`er[cd f`[()m g 6 Mll_i[id_i$[l'i€l
ReOPe“@d Anrit|ier District Llllgflil°n
i.\';’¢'i-{{i-,l Transfer

Cl 8 Muitidistrict
- Litigatmn -
Direcl l"iiu

 

Vl. CAUSE OF ACTION

 

Cile the U S CiVii Statut€ under WhiCh you are i`liii‘lg (I)l) m)I cilujiirl'_\'ih`vrirmul .\'mlu!u.\` imli.'.\'.\' ¢liw:r.\'i'!_i‘)l
Americans Witii Disabi|ities Act {ADA}
Brief description ofcause:

Ernployrnent Discrimination

 

 

 

Vll. REQUESTED lN Ei CHECK iF THis is A CLASS ACTiON DEMAND S CHECK YES Onl)' ifd@imnded in Complaimi
COMPLAINT: UNDER RULE 23, F R C\' P 150,000.00 ,\ JURY DEMAND: g Yes DNO
viii. RELATED CASE(S) _ 4 _ _/ '
lF ANY (.Scu //i.\'/riic'lmn.\'): JUDGE f / DOCKET NL|MBEEF F
DATE SlGNATURE OF A l'TORNEY OF RECORD .` . d
11/20/2018 /S/ S|DNEY L. GOLIL'+l ESQU|RE -` M

 

l>`UR Ul"l"l(.`lf. LiSI:l UN L\'

RECE|PT il

AMOUNT

APPLY|NG lFP

JUDGE

MAG JUDGE

Case 2:18-cv-05036-N|QA Document 1 Filed 11/20/18 Page 2 of 16

UNlTED STATES DlSTRlCT COURT
FOR THE EASTERN DlSTRlCT OF PENNSYLVANIA

DESlGNATlON FORM

(Io be used by counsel or pro se plain/ifro indicale Ihe ca/egory of the case for the purpose of assignirienl to the appropriate calendar)

Addressofplaimiff: 60 Greenwoods Drive, Horsham, PA 19044

 

Address OfDefendam: _4_25 Swede Street, Norristown, PA 19401

 

_ _ 425 Swede Street, Norrisiown, PA 19401

Piace ofAccident, incident or Transaction:

 

 

RELA TED CASE, IFANY:

Casc Number: _ _ .ludge: Date Terminated:

 

Civii cases are deemed related when Yes is answered to any ofthe following questions:

i. ls this case related to property included in an earlier numbered suit pending or within one year Yes |:| No-
previously terminated action in this court?

2. Does this case involve the same issue ot`f`act or grow out ofthe same transaction as a prior suit Yes |:| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement oi`a patent already in suit or any earlier Yes \:| No
numbered case pending or within one year previously terminated action oi`this court?

4. is this case a second or successive habeas corpus, social security appeai, or pro se civil rights Yes l:| No
case filed by the same individuai? n

l certify that, to my knowiedge, the within case i:i is / I:l is nol reiaieci to any case now pending or within one year previously terminated action in

this court except as noted above. k '
11/20/2018 ,_ `»/ 21374

DATE _

 

 

.--/' Allorriey-al-Lmi' / Pro Se Plainli`j]" Allorney l.D. # (ifcippliccible)

 

 

CIVIL: (Place a \' in one category only)

 

A. Ferler/il Qu esrion Cnse.\': B. Diversity Juri`slliction Crises:
i:i i. indemnity Contract, Marine Contract, and Aii Other Contracts |:l l. insurance Contract and Other Contracts
i:| 2. FELA I:I 2. Airpiane Personai injury
[:I 3. .lones Act-Personal lnjury l:] 3. Assauit, Defamation
[:l 4. Antitrust m 4. i\/iarine Personai injury
|:l 5. Patent m 5. Motor Vehicie Personai injury
l:l 6. Labor-l\/ianagement Reiations ij 6. Other Personai injury (Please s/)eci'fy):
7. Civii Rights [:| 7. Products Liabiiity
[:] 8. Habeas Corpus [:] 8. Products Liabiiity - Asbestos
m 9. Securities Act(s) Cases |:] 9. Aii other Diversity Cases
[:I i0. Sociai Security Review Cascs (P/ease speci`fy).l
[:] l i. Aii other Federai Question Cases
(P/ease specify).'

 

 

 

 

ARBITRATION CERTIF|CATION
(T/1e effecl of llii`s certifica/ion is lo remove I/ie case from eligibilin for arbiI/'mloii_)

Sidney L_. Goid, Esq

. counsel ot` record or pro se piaintit‘t`, do hereby ccrtii`y;

 

Pursuant to Locai Civii Ruie 53.2, § 3(c) (2), that to the best of my knowledge and belief`, the damages recoverable in this civil action case
exceed the sum 0f$l50,000.00 exclusive oi`interest and costs:

_-”¢

|:| Reiief` other than monetary damages is sought

11/20/2018 . ' 21374

ulliorney-ai-Lan' / Pro Se P/airili'I /illorney l.D. # (i`fapp/i`cab/e)

DATE;

 

NOTE: A trial de novo \vi|i be a trial by jury only it`ihcri."ini$ been compliance \vith F R C P 38

 

(`i\' hll') (_i _’{Jl.\)

 

Case 2:18-cv-05036-N|QA Document 1 Filed 11/20/18 Page 3 of 16

UNITED STATES DISTR|CT COURT
F()R THE EASTERN DlSTRlCT OF PENNSYLVANIA
DESIGNATION FORM

(/o be used by counsel or pro se plain/97 lo indicate the calegoiy of lhe case for IIie purpose of assignmem lo the appropriate calendaij

Addressofplaimiff: _ d __ _ _ 60‘Cireer_iwoo_ds_Dri_\/e, Horsham, PA 19044

 

Address OfDefendam: 425 Swede Street, Norristown, PA 19401

 

425 Swede Street, Norristown, PA 19401

Piace ofAccident, lncident or Transaction:

 

 

RELA TED CASE, IFANY:

Case Number: .ludge: Date Terminated_'

 

 

Civii cases are deemed related when Yes is answered to any ot`the following questions:

l, is this case related to property included in an earlier numbered suit pending or within one year Yes [:| NO-
previousiy terminated action in this court?

2, Does this case involve the same issue offact or grow out ofthe same transaction as a prior suit Yes |:| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of`a patent already in suit or any earlier Yes |:| No
numbered case pending or within one year previously terminated action ofthis court?

4. is this case a second or successive habeas corpus, social security appeal or pro se civil rights ch [| No

case iiied by the same individuai?
l ceitii`y that_ to my knowiedge, the within case Ei is / EI is not relate-go any case now pending or within one year previously terminated action in
this court except as noted above. _ \`

11/2_0/2018 ' 21374

DATi-;; _ _

 

_ `lime’rw_\-'-r.ri-Laii' / Pro Se P/ai`iilw" Allorriey l.D. # (ifapplicab/e)

 

 

ClVlL: (Place a \i in one category only)
Ferleral Quesrion Cases: Diversity .Iurisdiclion Cases:

indemnity Contract, Marine Contract, and Aii Other Contracts insurance Contract and Other Contracts

FELA Airpiane Personai injury

.lones Act-Personal injury Assauit, Defamation

Antitrust i\/iarine Personai injury

Patent Motor Vehicie Personai injury

Labor-Management Reiations Other Personai lnjury (P/ease specify): _ __ ___
Civii Rights Products Liabiiity

Habeas Corpus Products Liabiiity - Asbestos

Securities Act(s) Cases . Aii other Diversity Cases
0. Social Security Review Cases (P/MSL’ SP¢’Ci./)')-' _ _ _ _ _ _ _
i. Aii other Federa| Question Cases

(Please specify):

i:i[ii:iUHi:ii:ii]i:ii:ii:i -“‘
i:ii:ii:iijijiji:l|:i[i ~°°

 

 

 

ARB|TRAT|ON CERT|FICAT|ON
(T/ie effect ofllii's certification is to remove the casefrom eligibilil_vfor arbitratiori.)

I_ Sidney L. Goid, Esq

` counsel ot` record or pro se piaintitt`, do hereby ceitil`y

 

Pursuant to Locai Civii Ruie 53. 2, §3(c) (2), that to the best oi` my knowledge and beiief, the damages recoverable in this civil action case
exceed the sum oi` $l50, 000. 00 exclusive ot` interest and gaists:

[:| Re|iei` other than monetary damages is sought. ' K_/

11/20/2018 21374

DA'|`E; .
_/" Aliorney-aI-La\i' / Pro Se P/aiiil[U' Allorney l.D. # (ifapp/icable)

 

NOTE: A trial de novo \viii be a trial by jury only it`there has been compliance with F R C P 38

 

( ii' lil)') (_)' _’lll¢\')

 

Case 2:18-cv-05036-N|QA Document 1 Filed 11/20/18 Page 4 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
ROBERT FUHR|V|E|STER : ClVlL ACTION

V

couNTY OF ivior\iTGoi\/iERY NO

in accordance With the Civii Justice Expense and Deiay Reduction Plan of this court, counsel for
plaintiff shall complete a Case l\/Ianagement Track Designation Form in ali civil cases at the time of
filing the complaint and serve a copy On aii defendants (See § i:03 ofthe plan set forth on the reverse
side of this form.) in the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shaii, with its first appearance, submit to the clerk of court and serve on
the plaintiff and ali Other parties, a Case i\/ianagement Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) i-Iabeas Corpus - Cases brought under 28 U.S.C. § 224l through § 2255. ( )

(b) Social Security - Cases requesting review ofa decision of the Secretary of l-ieaith
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Locai Civii Ruie 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Speeiai Management ~ Cases that do not fail into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side ofthi$ form for a detailed explanation of special

 

 

 

management cases.) /. ( )
(f) Standard l\/ianagement - Cases that-idc not fail intc\'aiwy one of the other tracks. (-)
November 20, 2018 Jiisi' Sidney L. Go|d, Esq. PLA|NT|FF
Date ny Attorney-at-law Attorney for
(215) 569-1999 (f215) 569-3870 Sqoid_@discrimiaw.net
T_eiephone FAX Number E-Maii Address

(Civ. 660) 10/02

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 5 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT FUHRMEISTER, : CIVIL ACTION NO.:
Plaz`ntz`jj”
v.
COUNTY OF MONTGOMERY,
JURY TRIAL DEMANDED
Deferia’ant

COMPLAINT AND JURY DEMAND

 

I. PRELIMINARY STATEMENT

l. This is an action for an award of damages, attorneys’ fees and other relief
on behalf of Plaintiff, Robert Fuhrmeister (“Plaintiff Fuhrmeister”), a former employee of
Defendant, County of Montgomery (“Defendant”), Who has been harmed by the
Defendant’s discriminatory and retaliatory actions, ultimately resulting in the termination
of his employment

2. This action is brought under the Americans with Disabilities Act, 42
U.S.C. §lZl()l e_t se_q. (“ADA”), the Pennsylvania Human Relations Act, 43 P.S. §951 e_t
s_eq. (“PHRA”), and the Family and Medical Leave Act, 29 U.S.C. §2601 e_t M.
(“FMLA”).
II. JURISDICTION AND VENUE

3. The original jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§1331 and the claims are substantively based on the ADA and FMLA. The supplemental

_1_

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 6 of 16

jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1367, to consider Plaintiff
Fuhrmeister’s claims arising under the PHRA.

4. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 as a
substantial part of the events or omissions giving rise to Plaintiff Fuhrmeister’s claims
occurred in this judicial district.

5. All conditions precedent to the institution of this suit have been fulfilled
On August 24, 2018, a Notice of Right to Sue Was issued by the United States Equal
Employment Opportunity Commission (“EEOC”), and this action has been filed within
ninety (90) days of receipt of said notice.

6. Plaintiff Fuhrmeister has satisfied all other jurisdictional prerequisites to the

maintenance of this action.
III. PARTIES

7. Plaintiff, Robert Fuhrmeister (“Plaintiff Fuhrmeister”), is a forty (40) year
old male individual and citizen of the Commonwealth of Pennsylvania, residing therein at
60 Greenwoods Drive, Horsham, Pennsylvania 19044.

8. Defendant, County of Montgomery (“Defendant”), is a municipal
corporation duly organized and existing under the laws of the Commonwealth of
Pennsylvania, maintaining a place of business located at 425 Swede Street, Norristown,

Pennsylvania 19401.

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 7 of 16

9. At all times relevant hereto, Defendant was acting through its agents,
servants, and employees, who were acting within the scope of their authority, course of
employment, and under the direct control of the Defendant.

lO. At all times material herein, the Defendant has been a “person” and
“employer” as defined under the ADA, PHRA, and FMLA and has been, and is, subject to
the provisions of each said Act.

III. STATEMENT OF FACTS

 

ll. Plaintiff Fuhrmeister was employed by the Defendant from on or about
October l, 2006 until on or about December 15, 2017, the date of his unlawful
termination

l2. During the course of his eleven (l l) year tenure of employment with the
Defendant, Plaintiff Fuhrmeister held the positions of Radio Installer and Senior Lead
Radio System Technologist and at all times maintained an exceptional job performance
rating in said capacities As evidence thereof, Defendant awarded Plaintiff Fuhrmeister
with regular merit-based salary increases, as well as a promotion to the latter position.

l3. At all times relevant hereto, Plaintiff Fuhrmeister reported to Richard
Lohwasser (“Lohwasser”), Radio Systems Manager.

l4. On or about October l, 2017, Plaintiff Fuhrmeister was present at the mass
shooting that occurred at the Mandalay Bay Resort in Las Vegas, Nevada.

15. Immediately thereafter, treating physicians diagnosed Plaintiff Fuhrmeister

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 8 of 16

with Post Traumatic Stress Disorder (“PTSD”). Said medical condition constitutes a
disability within the meanings of the ADA and PHRA in that it substantially impairs one
or more of Plaintiff Fuhrmeister’s maj or life activities including, but not limited to,
concentration, sleep, and cognitive function.

16. After receiving said diagnosis, Plaintiff Fuhrmeister promptly informed the
said Lohwasser of his disability. At all times relevant thereafter, the Defendant was aware
of Plaintiff Fuhrmeister’s disability and perceived him to be disabled.

l7. On or about October 5, 2017, Valerie Arkoosh, M.D. (“Commissioner
Arkoosh”), Chair of the Montgomery County Board of Commissioners, learned that
Plaintiff Fuhrmeister was present at the Las Vegas mass shooting. ln connection thereto,
Commissioner Arkoosh contacted Plaintiff Fuhrmeister and directed him to “take the time
and space to work through this.”

18. Subsequently, on or about October lO, 2017, Plaintiff Fuhrmeister sought
medical treatment for his disability from his primary care physician, Kenneth Weiss, D.O.
(“Dr. Weiss”). Dr. Weiss directed Plaintiff Fuhrmeister to commence a six (6) week
medical leave of absence from work to undergo psychiatric treatment for his disability.

19. In connection thereto, Plaintiff Fuhrmeister informed Defendant of his
physician’s directive and requested the necessary leave of absence as a reasonable
accommodation for his disability.

20. In or about late October of 2017, Plaintiff Fuhrmeister submitted to

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 9 of 16

Defendant a Certification from Healthcare Provider for Employee’s Serious Health
Condition completed by Dr. Weiss in support of Plaintiff Fuhrmeister’s request for a six
(6) week medical leave of absence under the FMLA.

2l. On or about November l, 2017, without engaging in the interactive process,
Donna Pardieu (“Pardieu”), Director of Human Resources, sent Plaintiff Fuhrmeister a
letter flatly denying his request for reasonable accommodation in the form of a brief
medical leave of absence under the Fl\/ILA. In said letter, Pardieu threatened that unless
Plaintiff Fuhrmeister returned to work by November 8, 2017, his employment would be
terminated Said letter failed to identify the reason in which Defendant denied Plaintiff
Fuhrmeister’s request for accommodation

22. As a result, on or about November 3, 2017, Plaintiff Fuhrmeister contacted
Pardieu to obtain further information as to the reason for his denial of reasonable
accommodation in the form of FMLA leave. Pardieu failed and refused to respond to
Plaintiff Fuhrmeister’s inquiry.

24. Thereafter, Plaintiff Fuhrmeister telephoned Commissioner Arkoosh for
further clarification regarding the aforesaid denial. Commissioner Arkoosh likewise failed
and refused to respond to Plaitniff Furhmeister’s query.

25. In an attempt to justify Defendant’s denial of accommodation, Pardieu
falsely alleged that Plaintiff Fuhrmeister had violated a policy of Defendant prohibiting

outside employment. However, at all times relevant hereto, Plaintiff Fuhrmeister abided

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 10 of 16

by all of Defendant’s policies and procedures

26. On or about November 8, 2017, Plaintiff Fuhrmeister returned to work
pursuant to the Defendant’s directive and despite the fact that his treating physician
recommended that he remain out of work.

27. Later that day, Dr. Weiss completed a second Certification from Healthcare
Provider for Employee’s Serious Health Condition in support of Plaintiff Fuhrmeister’s
need for a brief medical leave of absence from work as a reasonable accommodation for
his disability. Plaintiff Fuhrmeister promptly submitted the second Certification to
Defendant the following day.

28. It Was not until November 16, 2017 that Defendant finally retroactively
approved Plaintiff Fuhrmeister’s request for FMLA leave as a reasonable accommodation
for his disability, from October 4, 2017 to November 7, 2017.

29. The Defendant’s delay in affording Plaintiff Fuhrmeister a brief medical
leave of absence as a reasonable accommodation caused his disability-related symptoms to
become exacerbated and Worsen.

30. Consequently, on or about November 28, 2017, Plaintiff Fuhrmeister
sought additional treatment for his disability with Linda B. Welsh, Ed.D. (“Dr. Welsh”),
Psychologist.

31. On December 5, 2017, Dr. Welsh completed a Certification from Healthcare

Provider for Employee’s Serious Health Condition requesting, on Plaintiff Fuhrmeister’s

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 11 of 16

behalf, a brief additional medical leave as a reasonable accommodation for his disability,
Plaintiff Fuhrmeister promptly submitted the completed Certification to Defendant.

32. On or about December ll, 2017, Defendant abruptly terminated Plaintiff
Fuhrmeister’s employment, allegedly for committing “policy and procedure violations.”

33. Plaintiff Fuhrmeister believes and avers that the Defendant’s articulated
reason for his termination is pretextual and that Defendant actually terminated his
employment based on his actual and/or perceived disability and/or record of impairment
(PTSD), and/or in retaliation for requesting a reasonable accommodation for his disability,
and/or in retaliation for exercising his rights under the FMLA, and/or in order to restrain
Plaintiff Fuhrmeister from exercising his right to take additional leave under the Fl\/ILA.

COUNT I
(ADA - Actual and/or Perceived Disability and/or

Record of Impairment Discrimination, F ailure to Accommodate, Retaliation)
Plaintiff Fuhrmeister v. the Defendant

 

34. Plaintiff Fuhrmeister incorporates by reference paragraphs l through 33 of
this Complaint as though fully set forth at length herein.

35. The actions of the Defendant, through its agents, servants and employees,
in subjecting Plaintiff Fuhrmeister to discrimination and retaliation, as aforesaid,
constituted a violation of the ADA.

36. As a direct result of the aforesaid unlawful discriminatory and retaliatory
employment practices engaged in by the Defendant in violation of the ADA, Plaintiff

Fuhrmeister sustained permanent and irreparable harm, resulting in the loss of his

_7_

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 12 of 16

employment, which caused him to sustain a loss of earnings, plus the value of certain
benefits, plus loss of future earning power, plus back pay, and front pay and interest due
thereon.

37. As a further direct result of the aforesaid unlawful discriminatory and
retaliatory employment practices engaged in by the Defendant in violation of the ADA,
Plaintiff Fuhrmeister suffered severe emotional distress, embarrassment, humiliation, and

loss of self-esteem.

COUNT II
(PHRA - Actual and/or Perceived Disability and/Or
Record of Impairment Discrimination, Failure to Accommodate, Retaliation)
Plaintiff Fuhrmeister v. the Defendant

38. Plaintiff Fuhrmeister incorporates by reference paragraphs l through 37 of
this Complaint as though fully set forth at length herein.

39. The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Fuhrmeister to discrimination and retaliation, as aforesaid,
constituted a violation of the PHRA.

40. As a direct result of the aforesaid unlawful discriminatory and retaliatory
employment practices engaged in by the Defendant in violation of the PHRA, Plaintiff
Fuhrmeister sustained permanent and irreparable harm, resulting in the loss of his
employment, which caused him to sustain a loss of earnings, plus the value of certain

benefits, plus loss of future earning power, plus back pay, and front pay and interest due

thereon.

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 13 of 16

4l. As a further direct result of the aforesaid unlawful discriminatory and
retaliatory employment practices engaged in by the Defendant in violation of the PHRA,
Plaintiff Fuhrmeister suffered severe emotional distress, embarrassment, humiliation, and

loss of self-esteem.

M
(FMLA)
Plaintiff Fuhrmeister v. the Defendant

42. Plaintiff Fuhrmeister incorporates by reference paragraphs l through 4l of
this Complaint as though fully set forth at length herein.

43. Plaintiff Fuhrmeister’s PTSD constituted a serious health condition as
defined by the FMLA, thereby entitling him to the rights and protections of the FMLA.

44. The actions of the Defendant, through its agents, servants and employees, in
restraining Plaintiff Fuhrmeister’s ability to exercise his rights under the FMLA
constituted a violation of the FMLA.

45. Additionally, the actions of the Defendant, through its agents, servants
and employees, terminating Plaintiff Fuhrmeister’s employment in retaliation for
exercising his rights under the FMLA and/or in order to restrain Plaintiff Fuhrmeister from
exercising his right to take additional leave under the FMLA, constituted a violation of the
FMLA.

46. The aforesaid actions of the Defendant were willful, malicious, Wanton, in

bad faith and in reckless disregard of Plaintiff Fuhrmeister’s rights.

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 14 of 16

47. As a direct result of the willful, wanton, reckless, careless and negligent acts
of the Defendant, as aforesaid, Plaintiff Fuhrmeister has suffered a loss of earnings, plus
the value of certain benefits, plus loss of future earning power, plus back pay, front pay,
and interest due thereon.

PRAYER FOR RELIEF

48. Plaintiff Fuhrmeister incorporates by reference paragraphs l through 47 of
this Complaint as though fully set forth at length herein.

WHEREFORE, Plaintiff Fuhrmeister requests that this Court enter judgment in
his favor and against the Defendant and Order that:

a. Defendant compensate Plaintiff Fuhrmeister for the wages and other benefits

and emoluments of employment lost, because of its unlawful conduct;

b. Defendant compensate Plaintiff Fuhrmeister With an award of front pay, if
appropriate;
c. Defendant pay to Plaintiff Fuhrmeister liquidated damages, compensatory

damages for future pecuniary losses, pain, suffering, inconvenience, mental anguish, loss
of enjoyment of life and other nonpecuniary losses as allowable;

d. Defendant pay to Plaintiff Fuhrmeister pre and post judgment interest, costs
of suit and attorney and expert Witness fees as allowed by law;

e. The Court award such other relief as is deemed just and proper.

_10_

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 15 of 16

JURY DEMAND

Plaintiff Fuhrmeister demands a trial by jury.

DATE: November 20, 2018

SIDNEY L. GOLD & ASSQC._. P.C.
f

/s/sidney L. Goid, Esqu_ii~e \`//

 

sIDNEY L. GoLD,../-ESQUIRE
ATToRNEY 1. D_.-ft\io.; 21374
1835 Market Street, Ste. 515
Phiiadeiphia, PA 19103

(215) 569-1999

Sgold(ci`idiscrimiaw.net
Attorney for Plaintiff

_1]..

Case 2:18-cv-O5036-N|QA Document 1 Filed 11/20/18 Page 16 of 16

VERIF|CATION
l hereby Verify that the statements contained in the attached Complaint are true and
correct to the best of my knowledge, information and belief 1 understand that false statements
herein are made subject to the penalties of Title 18 Pa. C.S.A. §4904, relating to unsworn

falsification to authorities

DATE: lOfZ/!{ l il( W/

absent FUH;RMEISTER, PLAINTrFF

 

